

EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (this "Agreement") dated as of February 18, 2007 (the
"Effective Date"), between China Broadband Ltd., (the "Company"), and Jiang Bing
(the "Executive"), a resident of Jinan, PRC.


WHEREAS, the Company wishes to employ the Executive to render services for the
Company or its subsidiary and related entities on the terms and conditions set
forth in this Agreement, and the Executive wishes to be retained and employed by
the Company on such terms and conditions;


NOW, THEREFORE, in consideration of the premises, the mutual agreements set
forth below and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree as follows:


1. Employment. The Company hereby employs the Executive, and the Executive
accepts such employment and agrees to perform services for the Company, for the
period and upon the other terms and conditions set forth in this Agreement.


2. Term. The term of the Executive's employment hereunder shall commence on the
Effective date, and unless terminated at an earlier date in accordance with
Section 8 hereof, shall extend through July 7, 2009 (the "Term"), unless
extended by the parties in writing.
 
3. Position and Duties.


(a) Service with Company. During the term of the Executive's employment, the
Executive shall serve in the position of Vice Chairman of the Company, and
Executive shall have the authority, duties and responsibilities generally
associated with such position and as may be determined by the Chairman
(“Chairman”) or the Board of Directors (the “Board”) of the Company or its
parent from time to time, including, without limitation and subject to the
control and direction of the Board and the Chairman, planning and directing all
aspects of the Company’s operational policies, objectives and initiatives, as
well as attaining the Company’s short- and long-term financial and operational
goals. The Executive will report to the Chairman.
 
(b) Performance of Duties.


(i)  Subject to the provisions hereof, the Executive agrees to serve the Company
faithfully and to the best of his ability and to devote his full time, attention
and efforts to the business and affairs of the Company during Executive’s
employment by the Company.


(ii) Executive represents and acknowledges that he is not subject to any
obligations to any other company which would preclude the Executive from
entering into this Agreement (including without limitation, any agreements (oral
or written) with any former employer) nor are there any such obligations which
would impact or restrict the Executive’s ability to fully carry out his
responsibilities under this Agreement.
 

--------------------------------------------------------------------------------




Employment Agreement
Page 2

 
(iii) Executive agrees that he will not bring with him or use on behalf, or for
the benefit, of the Company or disclose to the Company any confidential
information of or concerning his former employer or any third party that is not
generally available to the public or that has not been lawfully transferred to
the Company.


 
4. Compensation.


(a) Base Salary. The Company shall pay to the Executive an annual base salary
(the "Base Salary") of One Hundred and Twenty Thousand Dollars ($120,000) per
year inclusive of taxes (which will be paid by the Executive directly), which
Base Salary shall be paid in accordance with the Company's normal payroll
procedures for its senior management. The compensation payable to Executive
during each fiscal year beginning after the Effective Date shall be established
by the Board or the Compensation Committee thereof following an annual
performance review, but in no event shall the annual Base Salary for any
subsequent year of the Term be less than the Base Salary in effect during the
prior year of the Term.


(b) Annual Bonus. Commencing with the fiscal year ending December 31,2007,
Executive shall be entitled to participate in the Company's bonus plan for
management and any successor bonus plan covering management (the "Bonus Plan").
Under the Bonus Plan, the Executive shall be eligible to receive a
performance-based cash bonus for each year of employment in an amount, and based
on individual and/or corporate objectives, targets and factors (and evaluation
as to the extent of achievement thereof), to be established and determined by
the Board in its discretion following consultation between the Board and
Executive prior to, or within sixty (60) days after the commencement of, each
fiscal year (the "Performance Criteria"). Under the Bonus Plan for Executive,
the target cash bonus for each year shall equal 50% of the Base Salary.


(c) Participation in Benefit Plans; Indemnification. While he is employed by the
Company, Executive shall also be eligible to participate in any incentive and
employee benefit plans or programs which may be offered by the Company to the
extent that Executive meets the requirements for each individual plan and in all
other plans in which Company executives participate. The Company provides no
assurance as to the adoption or continuance of any particular employee benefit
plan or program, and Executive's participation in any such plan or program shall
be subject to the provisions, rules and regulations applicable thereto. The
Company will offer medical insurance to its employees following consummation of
the Merger and Financing, which will be available to the Executive on the same
terms as is offered to other senior executives of the Company. In addition, the
Company will provide officer liability insurance, subject to availability, on
the same terms as is offered to other officers and directors of the Company. The
Company shall indemnify Executive and hold him harmless from and against any
claim, liability and expense (including, without limitation, reasonable attorney
fees) made against or incurred by him in connection with his employment by the
Company or his membership on the Board, in a manner and to an extent that is not
less favorable to the Executive as the indemnification protection that is
afforded by the Company to any other senior officer or director and that is
consistent with industry custom and standards.
 

--------------------------------------------------------------------------------


Employment Agreement
Page 3


(d) Expenses. The Company will pay or reimburse Executive for all reasonable and
necessary out-of-pocket expenses incurred by him in the performance of
Executive’s duties under this Agreement, subject to the Company's normal
policies for expense verification. Notwithstanding the foregoing provisions and
in recognition of the fact that Executive will live and travel away from his
family for significant periods of time, Executive shall be authorized to expense
up to $10,000 in personal travel expenses to the Company for which Executive
will be responsible to pay the taxes, if any.
 
(e) Vacation. Executive shall be entitled to vacations in accordance with the
policy of the Company with respect to its senior management, in effect from time
to time, but will not be less than 24 vacation days per year.


5. Confidentiality and Insider Trading.


(a)   (i) Executive acknowledges that, by reason of his employment by the
Company, he will have access to confidential information of the Company,
including, but not limited to, information and knowledge pertaining to
inventions, discoveries, improvements, innovations, designs, ideas, trade
secrets, proprietary information, advertising, marketing, distribution and sales
methods, sales and profit figures, customer and vendor lists and relationships
between the Company and sales representatives, wholesalers, customers,
suppliers, dealers, distributors and others who have business dealings with them
("Confidential Information"). The Executive acknowledges that such Confidential
Information is a valuable and unique asset of the Company and covenants that,
both during and after the Term, Executive will not disclose any Confidential
Information to any person or entity, nor use the Confidential Information for
any purpose, except as his duties as an employee of the Company may require,
without the prior written authorization of the Board. The obligation of
confidentiality imposed by this Section 5(b) shall not apply to Confidential
Information that otherwise becomes generally known to the public through no act
of the Employee in breach of this Agreement or any other party in violation of
an existing confidentiality agreement with the Company or which is required to
be disclosed by court order or applicable law.


(ii) All records, business plans, financial statements and other Property
delivered to or compiled by Executive for or on behalf of the Company or its
vendors or customers that pertain to the business of the Company shall be and
remain the property of the Company, and be subject at all times to its
discretion and control. Likewise, all correspondence, reports, records and other
similar data pertaining to the business, activities or future plans of the
Company (and all copies thereof) that are collected by Executive shall be
delivered promptly to the Company without request by it upon termination of
Executive's employment.
 
(ii) Executive is aware that he will, as a result of his executive position with
the company, come into contact with confidential information that, if disclosed
would have an effect on the trading market for the Company’s parent’s
securities. Executive agrees to only purchase or sell securities during times or
“windows” wherein all material information is publicly available.
 

--------------------------------------------------------------------------------


Employment Agreement
Page 4

 
(b) Nonsolicitation of Employees. During his employment or for 6 months
thereafter, Executive shall not, directly or indirectly, personally or through
others, encourage to leave employment with the Company, solicit for employment,
or advise or recommend to any other person, firm, business, or entity that they
employ or solicit for employment, any employee of the Company or of any parent,
subsidiary, or affiliate of the Company.


6. Ventures. If, during the term of his employment, the Executive is engaged in
or associated with the planning or implementing of any project, program, venture
or relationship involving the Company and a third party or parties, all rights
in such project shall belong to the Company. Except as approved by the Board,
the Executive shall not be entitled to any interest in such project or to any
commission, finder's fee or other compensation in connection therewith other
than the compensation to be paid to the Executive as provided in this Agreement.


7. Acknowledgment. Executive agrees that the covenants and agreements contained
in Section 5 hereof are material to this Agreement; that each of such covenants
is reasonable and necessary to protect and preserve the Company's interests,
properties and business; that irreparable loss and damage will be suffered by
the Company should Executive breach any of such provisions; that each of such
provisions is separate, distinct and severable not only from the other of such
provisions but also from the other and remaining provisions of this Agreement;
that the unenforceability or breach of any such provisions shall not affect the
validity or enforceability of any other such provisions or any other provision
of this Agreement; and that, in addition to other remedies available to it, the
Company shall be entitled to both temporary and permanent injunctions and any
other rights or remedies it may have, at law or in equity, to end or prevent a
breach or contemplated breach by Executive of any such covenants or agreements.


8. Termination of Employment.


(a) Grounds for Termination. Executive's employment pursuant to this Agreement
shall terminate prior to the expiration of the Term in the event that at any
time:


(i) Executive dies,


(ii) Executive becomes disabled (as defined below), so that he cannot perform
the essential functions of his position with or without reasonable
accommodation,


(iii) The Board elects to terminate Executive's employment for "Cause" and
notifies Executive in writing of such election, or


(iv) The Board elects to terminate Executive's employment without "Cause" and
notifies Executive in writing of such election.
 

--------------------------------------------------------------------------------


Employment Agreement
Page 5


If Executive's employment is terminated pursuant to clause (i), (ii) or (iii) of
this Section 8(a), such termination shall be effective immediately. If
Executive's employment is terminated pursuant to subsection (iv) of this Section
8(a), such termination shall be effective 30 days after delivery of the notice
of termination.


(b) "Cause" Defined. "Cause" shall mean (i) the willful engaging by Executive in
illegal conduct or gross misconduct, (ii) Executive's material failure to
continuously perform his obligations to the Company hereunder (other than any
such failure resulting from illness or incapacity), or (iii) Executive's
material breach of his obligations under this Agreement. For purposes of this
Section 8(b), no act or failure to act on Executive's part shall be deemed
"willful" unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that Executive's action of omission was in the best
interest of the Company.


(c) "Disabled" Defined. As used in this Agreement, the term "disabled" means any
mental or physical condition that renders Executive unable to perform the
essential functions of his position, with or without reasonable accommodation,
for a period in excess of 180 days.


(d) Surrender of Records and Property. Upon termination of his employment with
the Company, Executive shall deliver promptly to the Company all documents or
other materials, in any form, that relate in any way to the business, products,
practices or techniques of the Company, and all other property, trade secrets
and confidential information of the Company, including, but not limited to, all
documents that in whole or in part contain any trade secrets or confidential
information of the Company, which are in his possession or under his control.


 9. Effect of Termination.


(a) Termination Without Cause.


In the event the Company terminates Executive's employment as the Company's
Chief Operating Officer without Cause pursuant to Section 8(a)(iv) hereof,


(i) Executive shall receive (1) a lump sum cash payment equal to the sum of (1)
any Base Salary payable through the date of termination and any Earned Bonus
which remains unpaid as of the date of termination; and (2) an amount equal to
75% of the Executive's Base Salary in effect at the time of his termination for
six months payable over such six month period;


(ii) to the extent the Option granted to Executive pursuant to Section 4(e)
hereof has not vested at the time of such termination, the unvested portion of
the Option will continue to vest on the vesting schedule described in Section
4(e) and will remain exercisable until its expiration date; and
 

--------------------------------------------------------------------------------


Employment Agreement
Page 6


(iii) to the extent the Option granted to Executive pursuant to Section 4(e)
hereof has vested prior to the date of Executive’s termination, such vested
portion of the Option will remain exercisable until its expiration date.


(b) Termination For Cause. In the event the Company terminates Executive's
employment as the Company's Chief Operating Officer for Cause pursuant to
Section 8(a)(iii) hereof, (i) Executive shall be entitled to receive payment of
any Base Salary payable through the date of termination and any Earned Bonus
which remains unpaid as of the date of termination, (ii) to the extent the
Option granted to Executive pursuant to Section 4(e) hereof has vested prior to
the date of Executive's termination, such vested portion of the Option shall
remain exercisable for a period of six months following Executive's termination,
and (iii) to the extent the Option granted to Executive pursuant to Section 4(e)
hereof has not vested at the time of such termination the unvested portion of
the Option will terminate.


(c) Voluntary Resignation. In the event Executive voluntarily terminates his
employment as the Company's Chief Operating Officer, (i) Executive shall be
entitled to receive payment of any Base Salary payable through the date of
termination and any Earned Bonus which remains unpaid as of the date of
termination, (ii) to the extent the Option granted to Executive pursuant to
Section 4(e) hereof has vested prior to the date of Executive's termination,
such vested portion of the Option shall remain exercisable for a period of
twelve months following Executive's termination, and (iii) to the extent the
Option granted to Executive pursuant to Section 4(e) hereof has not vested at
the time of such termination the unvested portion of the Option will terminate.


(d) Termination upon Executive’s Death or Disability.


Upon Termination of Executive’s employment due to Executive’s death pursuant to
8(a)(i) hereof or Disability pursuant or 8(a)(ii) hereof,


(i) Executive shall receive a lump sum cash payment equal to the sum of (1) any
Base Salary payable through the date of termination and any Earned Bonus which
remains unpaid as of the date of termination; and (2) an amount equal to 75% of
the Executive's Base Salary in effect at the time of his termination;


(ii) to the extent the Option granted to Executive pursuant to Section 4(e)
hereof has not vested at the time of such termination, the unvested portion of
the Option will vest and become immediately exercisable, and the entire Option
will continue to be exercisable until the expiration date thereof; and


(iii) to the extent the Option granted to Executive pursuant to Section 4(e)
hereof has vested prior to the date of Executive’s termination, such vested
portion of the Option will remain exercisable until its expiration date.


 10. Miscellaneous.


(a) Entire Agreement. This Agreement (including any exhibits, schedules and
other documents referred to herein) contains the entire understanding between
the parties hereto with respect to the subject matter hereof and supersedes any
prior understandings, agreements or representations, written or oral, relating
to the subject matter hereof.
 

--------------------------------------------------------------------------------


Employment Agreement
Page 7


(b) Counterparts. This Agreement may be executed in separate counterparts, each
of which will be an original and all of which taken together shall constitute
one and the same agreement, and any party hereto may execute this Agreement by
signing any such counterpart.


(c) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, the validity, legality and
enforceability of the other provision of this Agreement will not be affected or
impaired thereby.


(d) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives and, to the extent permitted by subsection (e), successors and
assigns. The Company will require its successors to expressly assume its
obligations under this Agreement.


(e) Assignability. Except as provided in Section 3(a) hereof, neither this
Agreement nor any right, remedy, obligation or liability arising hereunder or by
reason hereof shall be assignable (including by operation of law) by either
party without the prior written consent of the other party to this Agreement,
except that the Company may, without the consent of the Executive, assign its
rights and obligations under this Agreement to any corporation, firm or other
business entity with or into which the Company may merge or consolidate, or to
which the Company may sell or transfer all or substantially all of its assets,
or of which 50% or more of the equity investment and of the voting control is
owned, directly or indirectly, by, or is under common ownership with, the
Company. After any such assignment by the Company, and provided that such
assignment arises by operation of law or involves an express written assumption
by the assignee, the Company shall be immediately released and discharged from
all further liability hereunder and such assignee shall thereafter be deemed to
be the Company for the purposes of all provisions of this Agreement.


(f) Modification, Amendment, Waiver or Termination. No provision of this
Agreement may be modified, amended, waived or terminated except by an instrument
in writing signed by the parties to this Agreement. No course of dealing between
the parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement. No delay on the part of the Company in exercising any right hereunder
shall operate as a waiver of such right. No waiver, express or implied, by the
Company of any right or any breach by Executive shall constitute a waiver of any
other right or breach by Executive.


(g) Notices. All notices, consents, requests, instructions, approvals or other
communications provided for herein shall be in writing and delivered by personal
delivery, overnight courier, mail, electronic facsimile or e-mail addressed to
the receiving party at the address set forth herein. All such communications
shall be effective when received.
 

--------------------------------------------------------------------------------


Employment Agreement
Page 8


Address for the Executive:


Jiang, Bing
No.32, Jing Shi Yi Road
Jinan, Shandong 250014
China


Address for the Company:


1900 Ninth Street, 3rd Floor
Boulder, CO 80302
Attention: Clive Ng or President
 
With a copy to:
 
Hodgson Russ, LLP
60 East 42nd Street, 37th Floor
New York 10017
(212) 661-3535
Attention: Ronniel S. Levy, Esq.


Any party may change the address set forth above by notice to each other party
given as provided herein.


(h) Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.


(i) Governing Law. ALL MATTERS RELATING TO THE INTERPRETATION, CONSTRUCTION,
VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
PROVISIONS THEREOF.


(j) Resolution of Certain Claims - Injunctive Relief. The Executive acknowledges
that any breach by him of the provisions of this Agreement would cause
irreparable injury to the Company and that money damages would not be a
sufficient remedy for any such breach. Consequently, the Company shall be
entitled to such equitable relief as may be determined by a court as a remedy
for any such breach. Such remedy shall be in addition to all other remedies
available at law or equity to the Company.


(k) Arbitration. Except as otherwise specifically provided for hereunder, any
claim or controversy arising out of or relating to this Agreement or the breach
hereof shall be settled by arbitration in accordance with the laws of the State
of New York. Such arbitration shall be conducted in the State and City of New
York in accordance with the rules then existing of the American Arbitration
Association which pertain to employment disputes. Judgment upon the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof. In the event of any dispute arising under this Agreement, the
respective parties shall be responsible for the payment of their own legal fees
and disbursements.
 

--------------------------------------------------------------------------------


Employment Agreement
Page 9


(l) Board Approval. On or prior to the Effective Date, the Company shall provide
Executive with a copy of the duly adopted resolutions of the Managers of 8
Holdings approving the terms of this Agreement, electing the Executive to the
position of acting President of Metaphor effective as of the Effective Date.


(m) Third-Party Benefit. Nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights, remedies, obligations or
liabilities of any nature whatsoever.


(n) Withholding Taxes. The Company may withhold from any benefits payable under
this Agreement all federal, state, city or other taxes (including any taxes
required to be withheld under the rules of any foreign government whose tax
provisions apply, as shall be required pursuant to any law or governmental
regulation or ruling.
 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the Effective Date.
 
China Broadband Ltd.


By:_____________________________    
Name:
Title:




EXECUTIVE
___________________________
Jiang Bing
 

--------------------------------------------------------------------------------

